Fourth Court of Appeals
                                         San Antonio, Texas
                                                 June 12, 2018

                                             No. 04-18-00370-CV

                   IN RE STATE NATIONAL INSURANCE COMPANY, INC.

                                      Original Mandamus Proceeding1

                                                    ORDER


Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       Real Party In Interest’s Unopposed Motion for Extension of time to file its response to
Relator’s Petition for Writ of Mandamus is hereby granted. The response is due July 11, 2018.




It is so ORDERED on this 25th day of June, 2018.

                                                                                PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1
 1 This proceeding arises out of Cause No. 17-088, styled State National Insurance Co., Inc. v. Stonehouse Builders,
LLC, pending in the 451st Judicial District Court, Kendall County, Texas, the Honorable Bill R. Palmer presiding.